DETAILED ACTION
	Claims 1-13 and 17-22 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent No. 11,014,919.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a process of preparing alectinib of formula I from formula IV with a base and a palladium catalyst, then treating formula III with a base and converting the compound of formula II into alectinib;  or utilizing formula IV and trimethylsilylacetylene in a base and a palladium catalyst; or utilizing formula III. 
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,098,037.   Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a process for preparing alectinib hydrochloride by contacting alectinib with a specific solvent, adding hydrochloric acid; and isolating alectinib hydrochloride.  While applicant’s instant claims utilize a product by process compound, according to MPEE 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentabiltiy of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatenable, even though the prior product was made by a different process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,126,931.
US Patent No. 9,126,931 discloses the compound F6-20 on column 234 along with the hydrochloric acid salt of the compound F6-20.  The compound F6-20 is:

    PNG
    media_image1.png
    210
    442
    media_image1.png
    Greyscale
which is alectinib.  The process of preparing the hydrochloric acid salt includes dissolving F6-20 in a mixture solution of methylethyl ketone and water, adding hydrochloric acid and filtering out the hydrochloric acid salt of alectinib (column 235).  The instant claims 17, 18, 21, and 22 are product by process claims.  According to MPEE 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentabiltiy of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatenable, even though the prior product was made by a different process.  Claims 19 and 20, while process claims, utilize a product-by-process.  As the process steps of claims 19 and 20 are known in the ‘931 patent and the instant process claims 19 and 20 are utilizing the known product of the product by process claims, these claims are also rejected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					22 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600